Exhibit 10.1

 

LOGO [g556751dsp1.jpg]

 

PRIVATE AND CONFIDENTIAL

Luca Zaramella

June 21, 2018

INTERNATIONAL PERMANENT TRANSFER LETTER

Dear Luca,

We are pleased to confirm the terms of your international transfer with Mondelez
Global LLC (“The Company”). Your new position details are as follows:

 

New Position:    Chief Financial Officer New Location:    Deerfield, IL, United
States Salary Band/Grade:    B Anticipated Assignment Start Date:    August 1,
2018

This assignment is subject to your acceptance of the terms outlined in this
letter.

As of your transfer date, your existing terms and conditions of employment with
Mondelez EU GmbH. will cease and you will be hired as a local United States
employee, compensated within the United States salary structure and eligible for
the United States benefits and incentive programs. Your position as a United
States employee will require compliance with relevant tax laws and maintenance
of legal employment authorization under the United States law.

Compensation Details

Listed below are details of your compensation.

 

Annual Base Pay

   USD 700,000  

Target Annual Incentive 100%

   USD 700,000  

Total Annual Target Cash Compensation

   USD   1,400,000  

With your transfer, your base salary and target incentive will be quoted in the
United States currency and will be reviewed in line with the United States
compensation practices.

 

 

Luca Zaramella    Page 1 of 4   



--------------------------------------------------------------------------------

LOGO [g556751dsp1.jpg]

 

Relocation Support

You will be entitled to home search and home purchase assistance in the United
States per the United States domestic relocation policy.

If you relocate to a new accommodation, the Company will provide for the move of
your household goods from your rental property to your new home and provide a
relocation allowance. This allowance is equal to one-half of one month of host
gross base salary capped at the mid-point of Band G and subject to tax deduction
of the United States taxes.

The relocation assistance above will be available for up to 12 months following
your localization date and it is conditional upon your agreement and signature
on the attached Relocation Repayment Agreement.

Security Deposit

The security deposit on your current lease of USD 9,000 must be returned to the
company within 60 days on your localization.

Tax Services

As a local United States employee, you will be responsible for payment of actual
United States income and social taxes, as required by law. You will be provided
with a home country tax departure meeting and assistance with tax filings in the
United States in your year of transfer and the following year, using the Company
selected tax service provider. After this time, all further filings are your
responsibility.

Benefits

As a local United States employee, you will be eligible to participate in the
benefits programs available to the United States employees. Details of the
benefits plans will be provided separately.

As of your effective date, you will follow the United States vacation accrual
schedule based on your total length of service with Mondelēz and prorated for
your start date on the United States payroll.

Employment Status

Mondelēz will apply for permanent residency status on your behalf. Our
commitment includes the use of Mondelēz-selected immigration attorneys and
payment of legal and filling fees. Costs for required medical exams are not
covered. Should you leave the Company’s employment for any reason during the
processing of the application, or for a two-year period following the approval
of the application (date the permanent residency stamp is entered into your
passport), you will be required to reimburse the Company for all application
costs incurred by the Company within 30 days after termination.

 

 

Luca Zaramella    Page 2 of 4   



--------------------------------------------------------------------------------

LOGO [g556751dsp1.jpg]

 

In the event that your employment is involuntarily terminated, without cause,
prior to the receipt of your permanent residency Mondelēz will reimburse the
cost of the return flight for you and your dependents to Italy and the costs to
move your household goods back to Italy. No other costs will be covered.

Likewise, if you resign from Mondelēz prior to receipt of your permanent
residency status, you will be fully responsible for all costs associated with
your required departure from the United States.

You will be an employee of the United States and your employment status will be
governed by and shall be construed in accordance with the laws of the United
States. As such, your status will be that of an “at will” employee. This means
that either you or Mondelēz is free to terminate the employment relationship at
any time, for any reason.

Should your employment terminate involuntarily due to circumstances that would
make you eligible for severance pay under the United States Mondelēz Severance
Pay Plan, your full years of service with Mondelēz will be recognized to
calculate your severance payment.

Any dispute in connection with your employment shall be resolved in accord with
the dispute resolution mechanism procedure that is customary in the United
States.

Any potential future assignments back in your home country and the associated
compensation packages (expatriate vs. local) will be evaluated on a case-by-case
basis. We trust this provides clarification on your transfer details.

 

/s/ Dave Pendleton

    August 1, 2018 Dave Pendleton     Date

SVP, Rewards & HR Solutions

   

I agree to the terms and conditions contained in this Permanent Transfer Letter.

 

/s/ Luca Zaramella

    July 31, 2018 Luca Zaramella     Date

 

 

Luca Zaramella    Page 3 of 4   



--------------------------------------------------------------------------------

LOGO [g556751dsp1.jpg]

 

EMPLOYEE EXPENSE REPAYMENT AGREEMENT

Mondelēz International (“Mondelēz”) and Luca Zaramella enter into this Employee
Repayment Agreement (“Agreement”) as of the date I sign the Agreement.

Mondelēz and I acknowledge and agree that:

 

  •  

Mondelēz is willing to advance/reimburse my employment Relocation Expenses.

 

  •  

“Relocation Expenses” means any and all fees, costs, expenses or losses incurred
by Mondelēz related to my relocation including those associated with (a) my new
residence; (b) relocation allowance; and, (c) any tax gross-up.

 

  •  

Mondelēz will inform me of my total Relocation Expenses upon request to my Human
Resources professional.

 

  •  

I will repay Mondelēz the full amount of my Relocation Expenses upon demand or
on any other terms that we agree to in writing if my employment terminates,
voluntarily or involuntarily for cause, with or without notice, within 24 months
of the later of the date I sign this Agreement or my first day of active
employment.

THE FOLLOWING TERMS APPLY TO THE ABOVE STATEMENTS

 

  •  

I will not owe any expenses incurred by Mondelēz under this Agreement if my
employment terminates involuntarily due to circumstances that would make me
eligible for severance pay under the Mondelēz Severance Pay Plan applicable to
my position at the time of termination.

 

  •  

This Agreement does not mean that I will be a Mondelēz employee for any
particular time or that there will be no change in my assigned facility, job
title or job responsibilities. Mondelēz or I may terminate my employment at will
and at any time without affecting my obligations under this Agreement.

 

  •  

There will be no proration of my repayment obligation for any reason. I
authorize Mondelēz to recover any portion of these expenses from any salary,
bonus or other incentive pay, vacation pay or other funds owed to me. I will pay
interest at the rate of 9% per year or at the highest rate allowed under
Illinois law (if lower than 9%) on any amount that remains unpaid after demand.

 

  •  

We will resolve any disputes relating to this Agreement by arbitration governed
by the Commercial Arbitration Rules of the American Arbitration Association. The
arbitration proceedings will take place in Chicago, Illinois and the sole
arbitrator will apply the law applicable to contracts made and fully performed
in Illinois. The prevailing party will be awarded its attorneys’ fees and
arbitration expenses. If both parties waive, and the arbitrator will have no
authority to award punitive damages. Any court having jurisdiction may enter
judgment on the award made by the arbitrator.

All the terms and conditions of our understanding are in this Agreement and they
can only be modified in a writing signed by a Mondelēz Human Resources Vice
President. I understand that without exception no manger, employee or other
representative of Mondelez is authorized to modify or waive any of these terms
in any way. I have read, understood, and had the opportunity to discuss this
Agreement with my lawyer.

 

EMPLOYEE                 MONDELEZ INTERNATIONAL

/s/ Luca Zaramella

    Representative:  

/s/ Dave Pendleton

Date: 07/31/2018     HR Title: SVP Total Rewards     Date: 8/1/2018

 

 

Luca Zaramella    Page 4 of 4   